Exhibit JAGUAR MINING INC. Consolidated Financial Statements December 31, 2008 and 2007 AUDITORS' REPORT TO THE SHAREHOLDERS OF JAGUAR MINING INC. We have audited the consolidated balance sheets of Jaguar Mining Inc. as at December31, 2008 and 2007 and the consolidated statements of operations and comprehensive loss, and shareholders’ equity and cash flows for each of the years in the three year period ended December 31, 2008.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 23, 2009 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Jaguar Mining Inc. and all the information contained in this annual report are the responsibility of management and have been approved by the Board of Directors.These financial statements and all other information have been prepared by management in accordance with accounting principles generally accepted in Canada.Some amounts included in the financial statements are based on management’s best estimates and have been derived with careful judgment.In fulfilling its responsibilities, management has developed and maintains a system of internal controls.These controls ensure that transactions are authorized, assets are safeguarded from loss or unauthorized use, and financial records are reliable for the purpose of preparing financial statements.The Board of Directors carries out its responsibilities for the financial statements through the Audit Committee.The Audit Committee periodically reviews and discusses financial reporting matters with the Company’s auditors, KPMG LLP, as well as with management.These financial statements have been audited by KPMG LLP, Chartered Accountants, on behalf of the shareholders. Daniel R. Titcomb James M. Roller President and CEO Chief Financial Officer March 23, 2009 1 KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Suite 3300 Commerce Court West Internet www.kpmg.ca PO Box 31 Stn Commerce Court Toronto ON M5L 1B2 Canada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Jaguar Mining Inc. We have audited Jaguar Mining Inc. (theCompany )'s internal control over financial reporting as of December 31, 2008, based on the criteria established in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management s Annual Report on Internal Control over Financial Reporting and Attestation Report of Registrant s Public Accounting Firm within its Form 40-F. Our responsibility is to express an opinion the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. KPMG LLP, a Canadian limited liability partnership is the Canadian member firm of KPMG International, a Swiss cooperative. 2 Page 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2008, based on the criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December 31, 2008 and the related consolidated statements of operations and comprehensive loss, cash flows and shareholdersequity for the year ended December 31,2008, and our report dated March 23, 2009 expressed an unqualified opinion on thoseconsolidatedfinancial statements. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 23, 2009 3 KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Suite 3300 Commerce Court West Internet www.kpmg.ca PO Box 31 Stn Commerce Court Toronto ON M5L 1B2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Jaguar Mining Inc. We have audited the accompanying consolidated balance sheets of Jaguar Mining Inc. (theCompany ) as of December 31, 2008 and December 31, 2007 and the related consolidated statements of operations and comprehensive loss, cash flows and shareholdersequity for each of the years in the three-year period ended December 31, 2008. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. With respect to the consolidated financial statements for the year ended December 31, 2008, we also conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).
